Citation Nr: 0526016	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  96-18 305A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a disorder of the cervical spine.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right hip disability. 


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1965 to March 1967.

2.	In June 2005, the Board was notified that the veteran 
died on May [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims on 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of 


this appeal or to any derivative claim brought by a survivor 
of the veteran.  38 C.F.R. § 20.1106 (2004).


ORDER

The appeal is dismissed.




		
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


